           Case 1:20-cv-00018-JLT Document 24 Filed 10/29/20 Page 1 of 1



1
2
3

4
5
6

7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   BARBARA L. CHAMP,                )                 Case No.: 20:-cv-0018 JLT
                                      )
12            Plaintiff,              )                 ORDER GRANTING THE COMMISSIONER’S
                                      )                 REQUEST FOR AN EXTENSION OF TIME
13       v.                           )
     COMMISSIONER OF SOCIAL SECURITY, )
14                                                      (Doc. 23)
                                      )
15            Defendant.              )
                                      )
16                                    )

17          The parties stipulated for the Commissioner to have an extension of time to file a response to

18   Plaintiff’s opening brief. (Doc. 23) Notably, the Scheduling Order provides for a single extension of

19   thirty days by stipulation (see Doc. 9 at 3), and the requested extension complies with the terms of the

20   Scheduling Order. Accordingly, the Court ORDERS:
21          1.      The request for an extension of time (Doc. 23) is GRANTED; and

22          2.      The Commissioner SHALL file a responsive brief no later than November 23, 2020.

23
24   IT IS SO ORDERED.

25      Dated:     October 28, 2020                            /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
